        Case 4:19-cv-03171 Document 9 Filed on 09/09/19 in TXSD Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

DONALD CALHOUN,                 §
                                §
    Plaintiff/Counter-Defendant §
                                §               HON. GEORGE C. HANKS, JR.
v.                              §               CIVIL ACTION NO. 4:19-cv-03171
                                §
JACK DOHENY COMPANIES, INC. §                   JURY DEMANDED
                                §
    Defendant/Counter-Plaintiff §               ORAL ARGUMENT REQUESTED

     COUNTER-PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

         Defendant/Counter-Plaintiff Jack Doheny Companies, Inc. (“JDC”), through

counsel, now moves pursuant to Fed. R. Civ. P. 65 to respectfully request that this

Honorable Court enter a preliminary injunction against Plaintiff/Counter-Defendant

Donald Calhoun (“Calhoun”), stating as follows:

         1.    As set forth in JDC’s incorporated brief in support, JDC seeks enforcement

of the non-compete agreement that Calhoun executed in connection with his highly-

compensated employment with JDC.

         2.    Substantial evidence demonstrates that, immediately after Calhoun

unilaterally resigned from JDC, Calhoun 1) joined Custom Truck One Source, a direct

JDC competitor; and 2) directly solicited JDC’s customers in violation of his non-

compete agreement.

         3.    Indeed, one of JDC’s customers executed a contract with Custom Truck

One Source after Calhoun’s successful solicitation.




{N1704569 -}
         Case 4:19-cv-03171 Document 9 Filed on 09/09/19 in TXSD Page 2 of 4




           4.   Calhoun’s solicitation of JDC’s customers imminently threatens the loss of

JDC’s customers and irreparable damage to JDC’s goodwill with its customers, including

ROC.

           5.   Both Texas state courts and this Circuit recognize that “[l]oss of

business goodwill or loss that is not easily calculated in pecuniary terms is sufficient to

show irreparable injury for purposes of obtaining a temporary injunction.” IAC, Ltd. v.

Bell Helicopter Textron, Inc., 160 S.W.3d 191, 200 (Tex. App. 2005); Spiegel v. City of

Houston, 636 F.2d 997, 1001 (5th Cir. 1981) (noting that preliminary injunction is

appropriate where a threat existed that movant’s patrons were being “discouraged” from

doing business with movant).

           6.   On September 5, 2019, undersigned counsel requested opposing counsel to

stipulate to the preliminary injunction requested herein; on September 6, 2019, opposing

counsel refused to do so, and instead advised that his client opposed the relief requested

herein.

           7.   Thus, without an interim injunction, Calhoun will continue to solicit JDC

customers and continue to impose irreparable harm on JDC.

           ACCORDINGLY, Defendant/Counter-Plaintiff Jack Doheny Companies, Inc.

respectfully requests this Honorable Court to enter the proposed Preliminary Injunction

attached hereto as Exhibit 1, including the following relief:

           A.   Pending resolution of this matter, Plaintiff/Counter-Defendant Donald

Calhoun is enjoined from being employed with, or providing services to, any individual,

company, or entity that sells, rents, or repairs new, used, and remanufactured industrial


{N1704569 -}
         Case 4:19-cv-03171 Document 9 Filed on 09/09/19 in TXSD Page 3 of 4




utility vehicles, including, but not limited to, street sweepers, petroleum, waste hauling,

hydro-excavating, sewer trucks, and other specialty commercial vehicles and all related

parts and services within North America, including, without limitation, Custom Truck

One Source.

           B.   Pending resolution of this matter, Plaintiff/Counter-Defendant Donald

Calhoun is enjoined from directly or indirectly attempting to persuade, entice, induce, or

otherwise cause any customer of Jack Doheny Companies, Inc. to reduce the amount of

business those customers do with Jack Doheny Companies, Inc.; and

           C.   Any other relief the Court deems proper.

                                                 Respectfully submitted,

                                                 King & Jurgens, L.L.C.

                                                 /s/ Joseph R. Messa
                                                 Joseph R. Messa
                                                 Attorney in Charge
                                                 SBOT # 13970700
                                                 SDTX # 11346
                                                 6363 Woodway, Suite 820
                                                 Houston, Texas 77057
                                                 Telephone: (713) 334-5644
                                                 Facsimile: (877) 809-6912

                                                 /s/ Robert J. Stefani
                                                 Robert J. Stefani
                                                 SBOT # 24077138
                                                 SDTX # 967388
                                                 201 St. Charles Avenue, Suite 4500
                                                 New Orleans, Louisiana 70170
                                                 Telephone: (504) 582-3800
                                                 Facsimile: (504) 582-1233

                                                 ATTORNEYS FOR DEFENDANT,
                                                 JACK DOHENY COMPANIES, INC.


{N1704569 -}
         Case 4:19-cv-03171 Document 9 Filed on 09/09/19 in TXSD Page 4 of 4




                             CERTIFICATE OF CONFERENCE

           I certify that on the 5th of September, 2019, I contacted and conferred with counsel

for Plaintiff/Counter-Defendant, Donald Calhoun, regarding the relief requested in this

Motion, who on the 6th day of September, 2019 indicated that the Plaintiff/Counter-

Defendant is opposed to the relief sought herein.

                                                    /s/ Robert J. Stefani__________

                                CERTIFICATE OF SERVICE

           I hereby certify that the foregoing pleading was filed of record by utilizing the

CM/ECF electronic filing system and the below listed counsel are a registrant of this e-

filing system and a true and correct copy of same will be served on counsel for Plaintiff

in accordance with Rule 5(b) of the Federal Rules of Civil Procedure this 9th day of

September, 2019:

           Gregg M. Rosenberg
           Texas State Bar ID 17268750
           Gregg@rosenberglaw.com
           ROSENBERG | SPROVACH
           3518 Travis, Suite 200
           Houston, Texas 77002
           (713) 960-8300 (Tel)
           (713) 621-6670 (Fax)

                                                     /s/ Robert J. Stefani




{N1704569 -}
